
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9


        The 1995 Corporate Sharing Plan was adopted by the Board of Directors of
E.I. du Pont de Nemours and Company on January 25, 1995.

E. I. DU PONT DE NEMOURS AND COMPANY

1995 CORPORATE SHARING PLAN

I.    PURPOSE

        The purpose of this 1995 Corporate Sharing Plan (the "Plan") is to offer
employees a favorable opportunity to share in the success of E. I. du Pont de
Nemours and Company (the "Company") through stock options, thereby giving them a
stake in the growth and prosperity of the Company and benefiting the Company.

II.    FORM OF GRANTS

        Grants under this Plan will be in the form of nonqualified stock options
to purchase shares of the Company's common stock.

III.    LIMITATIONS ON GRANTS

1.The aggregate number of shares of the Company's stock which may be made
subject to stock options granted under this plan shall not exceed 12,000,000.
The limitations set forth above shall be subject to adjustment as provided in
Article XII hereof.

2.No grants may be made under this Plan after December 31, 1995.

IV.    ADMINISTRATION

1.Except as otherwise specifically provided, the Plan shall be administered by
the Compensation and Benefits Committee of the Company's Board of Directors.

2.The Compensation and Benefits Committee is authorized, subject to the
provisions of the Plan, from time to time to establish such rules and
regulations as it deems appropriate for the proper administration of the Plan,
and to make such determinations and take such steps in connection therewith as
it deems necessary or advisable, including amending the Terms and Conditions.

3.The decision of the Compensation and Benefits Committee with respect to any
questions arising as to interpretation of this Plan, including the severability
of any or all of the provisions thereof, shall be final, conclusive and binding.

4.Nothing in this Plan shall be deemed to give any employee, or any employee's
legal representatives or assigns, any right to participate in the Plan except to
such extent, if any, as the Compensation and Benefits Committee may have
determined or approved pursuant to the provisions of this Plan.

V.    ELIGIBILITY FOR GRANTS

1.Grants under this Plan may be made to employees of the Company as determined
by the Board of Directors.

2.The term "employee" may include an employee of a corporation or other business
entity in which this Company shall directly or indirectly own fifty percent or
more of the outstanding voting stock or other ownership interest (the term
"sharing plan company" as used in this Plan shall mean a business entity whose
employees are eligible for grants under this Plan), but

--------------------------------------------------------------------------------



shall exclude any director who is not also an officer or a full-time employee of
a sharing plan company. The term "optionee" as used in this Plan means an
employee to whom a stock option award has been granted under this Plan or, where
appropriate, his or her successor in interest upon death.

VI.    GRANTS

1.Any grant made to an employee shall be made by the Board of Directors which
shall take final action on any such grant.

2.Grants may be made at any time under this Plan and in the form provided in
Article II hereof.

3.The date on which a grant shall be deemed to have been made under this Plan
shall be the date of the Board of Directors authorization of the grant or such
later date as may be determined by the Board of Directors at the time the grant
is authorized. Each optionee shall be advised in writing by the Company of a
grant and the terms and conditions thereof, which terms and conditions, as the
Board of Directors from time to time shall determine, shall not be inconsistent
with the provisions of this Plan.

VII.    GRANT PRICE

        The price per share of the Company's common stock which may be purchased
upon exercise of a stock option granted under this Plan shall be determined by
the Board of Directors, but shall in no event be less than the fair market value
of such share on the date the stock option is granted, and in no event less than
the par value thereof. For purposes of the grant price, fair market value shall
be the average of the high and low prices of the Company's common stock as
reported on the "NYSE-Composite Transactions Tape" on the date of grant of a
stock option, or if no sales of such stock were reported on said Tape on such
date, the average of the high and low prices of such stock on the next preceding
day on which sales were reported on said Tape. Such price shall be subject to
adjustment as provided in Article XII hereof.

VIII.    OPTION TERM

        The term of each stock option granted under this Plan shall be for such
period as the Board of Directors shall determine, but not for more than ten
years from date of grant.

IX.    EXERCISE OF OPTIONS

1.Subject to the provisions of this Plan, each stock option granted hereunder
shall be exercisable on such date or dates and during such period and for such
number of shares as the Board of Directors may determine. However, in no event
shall a stock option be exercisable prior to six months from date of grant. The
Board of Directors may fix from time to time a minimum number of shares which
must be purchased at the time a stock option is exercised.

2.An optionee electing to exercise a stock option shall at the time of exercise
pay the Company the full purchase price of the shares he or she has elected to
purchase. Payment of the purchase price shall be made in cash. With respect to
shares of the Company's common stock to be delivered upon exercise of a stock
option, the Compensation and Benefits Committee shall periodically determine
whether, and to what extent, such stock shall be in the form of new common stock
issued for such purposes, or common stock acquired by the Company.

2

--------------------------------------------------------------------------------





X.    NONTRANSFERABILITY OF GRANTS

        During an optionee's lifetime no stock option granted under this Plan
shall be transferable and stock options may be exercised only by the optionee.

XI.    TERMINATION OF EMPLOYMENT

        The Board of Directors shall determine the rules relating to rights
under stock options upon termination of employment.

XII.    ADJUSTMENTS

1.In the event of any stock dividend, split-up, reclassification or other
analogous change in capitalization, the Compensation and Benefits Committee
shall make such adjustments, in the light of the change, as it deems to be
equitable, both to the optionees and to the Company, in—

(a)the number of shares and prices per share applicable to outstanding stock
options,

(b)the aggregate limitation set forth in Article III with respect to the number
of shares which may be made subject to options.

Furthermore, in the event of a distribution to common stockholders other than
interim or year-end dividends declared as such by the Board of Directors, the
Compensation and Benefits Committee shall make such adjustments, in the light of
the distribution, as it deems to be equitable, both to the optionees and to the
Company, in respect of the items described in (a) above.

2.Any fractional shares resulting from adjustments made pursuant to this Article
shall be eliminated.

XIII.    AMENDMENTS

        The Company reserves the right to change this Plan in its discretion by
action of the Compensation and Benefits Committee or discontinue this Plan in
its discretion by action of the Board of Directors.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9
